Citation Nr: 0737957	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-00 684	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder with alcohol dependence in 
remission.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1958 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied a rating in excess of 30 percent for a generalized 
anxiety disorder with alcohol dependency in full remission.  
In May 2005, the veteran testified at a videoconference 
hearing at the RO.  In September 2006, the Board remanded 
this matter for further evidentiary development.  By June 
2007 rating decision, the RO granted a 50 percent rating for 
generalized anxiety disorder with alcohol dependency in full 
remission, effective from March 17, 2007.


FINDINGS OF FACT

On July 24, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he was satisfied with the rating of 50 percent granted 
for his service-connected generalized anxiety disorder with 
alcohol dependence in remission.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2003, the veteran filed a claim for an increased 
rating for his generalized anxiety disorder with alcohol 
dependence in remission, which at that time was rated as 30 
percent disabling.  By June 2007 rating decision, the RO 
granted a 50 percent rating for generalized anxiety disorder 
with alcohol dependency in full remission.  In June 2007, the 
RO issued an SSOC, notifying the veteran of the grant, and 
providing him with an SSOC Notice Response form.  Received 
from the veteran on July 24, 2007, was the SSOC Notice 
Response form, in which he indicated he had no other 
information or evidence to submit, followed by his signature, 
and also indicated that he was "satisfied with the rating of 
50% granted", and provided his signature again.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his . authorized representative.  38 
C.F.R. § 20.204.  The Board concludes that by virtue of the 
July 2007 SSOC Notice Response form, in which he indicated 
his satisfaction with the 50 percent rating, the appellant 
has effectively withdrawn this appeal.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


